IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 18 MM 2021
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 DAVID HAYWOOD,                                   :
                                                  :
                      Petitioner                  :


                                         ORDER



PER CURIAM

       AND NOW, this 23rd day of April, 2021, in consideration of Petitioner’s “Motion for

Withdrawal of Counsel” and counsel’s “Application to Withdraw as Counsel,” this matter

is REMANDED to the Court of Common Pleas of Monroe County for it to determine

whether Attorney Eric C. Closs should be granted leave to withdraw. If Attorney Closs is

permitted to withdraw, the Court of Common Pleas of Monroe County is ORDERED to

determine whether David Haywood should be permitted to proceed pro se.

       The Court of Common Pleas of Monroe County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.